Dear Mr. Aymond:
You have requested on behalf of the Rapides Parish Water Works District No. 3 (the District) the opinion of this office on the following issue:
      May a political subdivision of the state utilize its public funds to advertise in local media to inform the public about the nature of capital improvements being made?
There is no prohibition in Louisiana law which would prohibit a political subdivision such as the District from advertising for the purposes indicated in your letter. La. R.S. 43:111 prohibits advertising by the state, but is not applicable to political subdivisions of the state such as the District.
The Louisiana Constitution in Article XI, Sec. 4 prohibits the use of any public funds "to urge any elector to vote for or against any candidate or proposition . . ." but this prohibition is not applicable to the type of advertising which the District is considering.
If public funds which may be used to pay for the proposed advertising were generated by ad valorem taxes approved by the voters of the District, such advertising must be within the scope of the language of that proposition or it would be illegal to use those funds. Other funds of the District still may be used for the cost of the advertising.
Therefore, we find no prohibition in Louisiana law which would prohibit the District from advertising to describe the nature of public works proposed or under construction.
I trust that this answers your inquiry. Please let me know if we may be of further assistance in this matter.
Sincerely,
                          RICHARD P. IEYOUB Attorney General
                      BY: _____________________ GLENN R. DUCOTE Assistant Attorney General
GRD:556